[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lopez v. Warden, Slip Opinion No. 2018-Ohio-4061.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4061
      LOPEZ, APPELLANT, v. WARDEN, MADISON CORR. INST., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Lopez v. Warden, Slip Opinion No. 2018-Ohio-4061.]
Habeas Corpus—Successive habeas petition arguing issue already litigated barred
          by res judicata—Court of appeals’ dismissal of petition affirmed.
     (No. 2017-1805—Submitted May 22, 2018—Decided October 9, 2018.)
   APPEAL from the Court of Appeals for Madison County, No. CA 20170017.
                                  ________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the Twelfth District Court of Appeals
dismissing the petition of appellant, Juan Ramone Lopez, for a writ of habeas
corpus.
          {¶ 2} In October 1998, Lopez was arrested on suspicion of murder. At that
time, Lopez identified himself as “Eduardo Bonilla.” He was subsequently indicted
under the name “Eduardo Bonilla aka Juan Ramone Lopez” and convicted of seven
charges—including complicity to commit aggravated murder, conspiracy to
                              SUPREME COURT OF OHIO




commit aggravated murder, complicity to commit murder, and complicity to
commit kidnapping. The Greene County Common Pleas Court sentenced Lopez to
an aggregate prison term of life with the possibility of parole after 30 years. The
court of appeals affirmed Lopez’s conviction and sentence. State v. Bonilla, 2d
Dist. Greene No. 99CA0118, 2001 WL 236762 (Mar. 2, 2001), jurisdiction
declined, 93 Ohio St. 3d 1446, 756 N.E.2d 111 (2001).
        {¶ 3} In September 2017, Lopez filed a petition for a writ of habeas corpus
in the Twelfth District Court of Appeals, arguing that the trial court lacked
jurisdiction to convict him because the juvenile court had not conducted a bindover
proceeding as required by R.C. 2152.12 and Juv.R. 30. Lopez claims that his name
was not Eduardo Bonilla in 1998. Lopez insists that he adopted the identity of
Eduardo Bonilla—who was an adult in 1998—only to purchase cigarettes and beer.
According to Lopez, he was actually a juvenile on the date of the crimes.
Consequently, Lopez argues that the protections afforded to juveniles in R.C.
2152.12 and Juv.R. 30 applied to him. Appellee, the warden of the Madison
Correctional Institution, filed a motion to dismiss asserting that Lopez failed to state
a claim upon which relief could be granted under Civ.R. 12(B)(6). Lopez opposed
the motion.
        {¶ 4} In November 2017, the court of appeals dismissed Lopez’s petition,
holding that he had an adequate remedy in the ordinary course of the law through
which he could raise his bindover claim and that his habeas claim was barred by
res judicata.
        {¶ 5} We affirm the court of appeals’ judgment only as it pertains to
dismissing Lopez’s petition on res judicata grounds.          When petitioners have
appealed adverse judgments in successive habeas corpus cases, we have applied res
judicata to bar those claims. State ex rel. Childs v. Lazaroff, 90 Ohio St. 3d 519,
520, 739 N.E.2d 802 (2001).




                                           2
                                  January Term, 2018




          {¶ 6} In 2009, Lopez raised this very claim in an original action for a writ
of habeas corpus in this court. Lopez v. Sheets, 124 Ohio St. 3d 1439, 2010-Ohio-
188, 920 N.E.2d 370. Under these circumstances, we may take judicial notice of
our own docket. See State ex rel. Neff v. Corrigan, 75 Ohio St. 3d 12, 16, 661
N.E.2d 170 (1996).         Moreover, Lopez had fully litigated this claim in a
postconviction petition and lost. State v. Bonilla, 2d Dist. Greene No. 2011 CA 46,
2014-Ohio-623 (affirming the trial court’s judgment that Lopez was an adult at the
time that the crimes were committed). “Res judicata precludes a petitioner from
using habeas corpus to gain successive appellate review of previously litigated
issues.” State ex rel. Gibson v. Sloan, 147 Ohio St. 3d 240, 2016-Ohio-3422, 63
N.E.3d 1172, ¶ 9. Accordingly, the court of appeals correctly determined that res
judicata precludes Lopez from raising his bindover claim in this habeas corpus
action.
                                                                  Judgment affirmed.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                                 _________________
          Robinson & Brandt, P.S.C., and Jeffrey M. Brandt, for appellant.
          Michael DeWine, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellee.
                                 _________________




                                           3